DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 11, and 23 are objected to because of the following informalities:  
In claim 6, lines 1-2, “said protective lens holder” lacks antecedent basis.  
In claim 11, line 7, “said enclosure” lacks antecedent basis.
In claim 23, line 29, “said enclosure” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Juan et al. (2014/0211474) in view of Hopper (2014/0293592).
With respect to claims 1, 11-13, 18, 19, and 21, Juan teaches a hazardous location light source module (1) designed for portable use (via 22), comprising: a metal base carrier (2 and 5) having a base carrier upper side (21), a base carrier lower side [claim 1]; one or more of said hazardous location light source modules (1); a housing (8 and/or 9); one or more mounting ports (slots for 22) on said housing engaging said base-carrier mounting stem (22) of said one or more hazardous location light source module (Fig. 5 and/or Fig. 6); one or more power ports (slots for 22) on an enclosure receiving one or more electrical power cords that connect electrically (Fig. 5 and/or Fig. 6) [claim 11]; wherein said light assembly (Fig. 5 and/or [claim 18].
Although Juan does teaches a maximum dimension (largest circumference of item 4 or surface length of item 4) is much larger than the mean lens’s maximum thickness (Figs. 2-3), Juan does not explicitly teach the main lens having a ratio of maximum dimension to maximum thickness of not less than approximately 40:1, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to experiment and optimize the circumference and/or surface length of the main lens, in order to provide a larger light source module capable of producing more light from more light-emitting device. 
Juan does not explicitly teach said base-carrier mounting stem being configured for mounting said hazardous location light source module to a portable modular 
As for claim 1, Hopper also drawn to hazardous location light source modules, teaches a base-carrier mounting stem (4) being configured for mounting said hazardous location light source module to a portable modular hazardous location light assembly (Fig. 1). 
As for claim 11, Hopper teaches one or more power cord ports receiving one or more electrical power cords that connect electrically to said electrical wiring of said one or more hazardous location light source modules (Figs. 1, 2, and 9). 
As for claim 12, Hopper teaches wherein said light assembly is a single-head unit having only one of said mounting port and mounting only a single one of said hazardous location light source modules (Figs. 1, 2, and  9).

As for claim 19, Hopper teaches wherein said head unit includes pivotable (paragraph 25) support members (48) on said housing that can pivot between an extended position and a retracted position (Figs. 1 and 7).  
As for claim 21, Hopper teaches wherein said head unit is configured as a head dead-end unit having only a single one of said power cord ports receiving only a single one (Figs. 1-2) of said electrical power cords (item 4).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the portable modular hazardous location light assembly of Hopper with the hazardous location light source module of Juan, in order to provide portable lighting deployment that can be setup quickly without the need for generators and their associated shock hazards (paragraphs 4 and 7 of Hopper).
  
As for claim 14, Juan further teaches wherein a feed-through unit having two of said power cord ports (32, 61, and 62) receiving two of said electrical power cords (321).  
As for claim 15, Juan further teaches the head unit includes an apertured mounting element on said housing for mounting said head unit to an external structure (Fig. 5 and/or Fig. 6; and paragraphs 2, 4, and 30).  

As for claim 20, Juan further teaches wherein said multi-head unit (Fig. 5 and/or Fig. 6) is configured as a multi-head feed-through unit having two of said power cord ports receiving two of said electrical power cords (Figs. 2, 5, and 6).  
	As for claim 23, Juan and Hopper teach all of the claimed elements, as is discussed above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Juan and Hopper as applied to claim 1 above, and further in view of Gosnell (3,283,143).
	With respect to claim 2, Juan and Hopper teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said main-lens retaining lip comprises a roller-formed lip (claim 2).  
As for claim 2, Gosnell also drawn to hazardous location light source modules, teaches wherein said main-lens retaining lip comprises a roller-formed lip (column 5, line 1-column 6, line 6).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the roller-formed lip of Gosnell with the lip of Juan, in order to provide simple metal fabrication. 


Claims 3-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Juan and Hopper as applied to claim 1 above, and further in view of Yang et al. (2016/0085022).
	With respect to claims 3-8, Juan and Hopper teach all of the claimed elements, as is discussed above, as well as Juan further teaches permanently securing a lens (4) by deforming into a lens-retaining lip that folds over to capture said lens (Fig. 3) [claim 8]. Juan, Hopper, and Yang do not explicitly teach wherein said main-lens support surface comprises a main-lens support shoulder situated above and peripherally outboard from said lighting-support surface (claim 3); further including a light- transmitting protective lens disposed above said main lens in spaced relationship therewith, said protective lens comprising an impact-resistant thermoplastic material and having a protective lens lower side facing toward said main lens and a protective lens upper side facing away from said main lens (claim 4); wherein said protective lens is carried by a protective lens holder supported by said main lens (claim 5);  wherein said protective lens holder includes a first lens holder flange and a second lens holder flange (claim 6); wherein said first lens holder flange is disposed between said main lens upper side and said base carrier peripheral lip (claim 7); wherein said protective lens is secured to said base carrier by virtue of said second lens holder flange being fitted into a protective lens-retaining lip to capture said protective lens on said protective lens upper side (claim 8).  
	As for claim 3, Yang also drawn to hazardous location light sources, teaches wherein a main-lens support surface (horizontal surface of 260 that contacts 251) 
	As for claim 4, Yang teaches further including a light- transmitting protective lens (240) disposed above said main lens (260) in spaced relationship therewith (Figs. 2B-2C), said protective lens comprising an impact-resistant thermoplastic material (paragraphs 18, 43, and 51; *note that paragraph 51 teaches any suitable material/plastic, while paragraph 43 teaches a suitable lens plastic is polycarbonate, and further paragraph 18 teaches the protective lens formed by molding) and having a protective lens lower side facing toward said main lens and a protective lens upper side facing away from said main lens (Figs. 2B-2C).
As for claim 5, Yang teaches wherein said protective lens (240) is carried by a protective lens holder (210 and 251) supported by said main lens (Figs. 2B-2C).  
As for claim 6, Yang teaches wherein said protective lens holder (210 and 251) includes a first lens holder flange (251) and a second lens holder flange (210).  
As for claim 7, Yang teaches wherein said first lens holder flange (251) is disposed between said main lens upper side and said base carrier (290) peripheral lip (Figs. 2B-2C).   
	As for claim 8, Yang teaches wherein said protective lens (240) is secured to said base carrier (292) by virtue of said second lens holder flange (210) being fitted into a protective lens-retaining lip (bottom lip of 240) to capture said protective lens on said protective lens upper side (Fig. 2B).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the protective lens and lens holder of Yang in the hazardous 

	As for claim 22, Juan, Hopper, and Yang teach all of the claimed elements, as is discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Juan and Hopper as applied to claim 1 above, and further in view of Boothe et al. (2008/0112157).
	With respect to claim 9, Juan and Hopper teach all of the claimed elements, as is discussed above, except for explicitly teaching a metallic grounding ferrule pressed into said wiring port in electrical contact with said base-carrier (claim 9).  
As for claim 9, Boothe also drawn to hazardous location light sources, teaches a metallic grounding ferrule (84) pressed into a wiring port (paragraph 20) in electrical contact with said base-carrier (20).  
It would have been obvious to one of ordinary skill in the art, at the time invention was filed, to use the grounding ferrule of Boothe in the hazardous location light source of Juan, in order to provide robust grounding to avoid electrical arcs/sparks. 



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Juan and Hopper as applied to claim 1 above, and further in view of Northington et al. (6,464,383).
With respect to claim 10, Juan and Hopper teach all of the claimed elements, as is discussed above, except for explicitly teaching further including a disposable light-transmitting lens cover having a lens cover body and a lens, said lens cover body having an inside surface profile that substantially corresponds to a profile of said base carrier periphery so as to envelop said base carrier periphery when mounted thereon (claim 10).  
As for claim 10, Northington also drawn to hazardous location light sources, teaches a disposable light-transmitting lens cover (35) having a lens cover body (portion of 35 away from distal end 66) and a lens (portion of 35 at distal end 66), said lens cover body having an inside surface profile that substantially corresponds to a profile of said base carrier periphery so as to envelop said base carrier periphery when mounted thereon (Fig. 1 and column 5, lines 40-56).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the disposable light-transmitting lens cover of Northington with the hazardous location light source of Juan, in order to keep the light source clean (column 5, lines 40-56 of Northington).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Juan and Hopper as applied to claim 12 above, and further in view of Hootman et al. (2013/0308306).
	With respect to claim 16, Juan and Hopper teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said single-head unit includes one or more straps on said housing enclosure for hanging said single-head unit to an external support structure (claim 16).
As for claim 16, Hootman also drawn to hazardous location light sources, teaches wherein a single-head unit includes one or more straps on said housing enclosure for hanging said single-head unit to an external support structure (paragraph 36).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the strap of Hootman with the hazardous location light source of Juan, in order to provide for quick and easy mounting and unmounting of the hazardous location light source (paragraph 36 of Hootman). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        2/26/2021